Citation Nr: 9933301	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
1993, the RO denied the veteran's claim of entitlement to a 
rating in excess of 50 percent for PTSD.  

The issue on appeal was originally before the Board in June 
1997 when it was remanded in order to obtain a VA 
examination.  The requested development has been accomplished 
and the case has been returned to the Board for further 
appellate review.  

It appears from review of the transcript of a local RO 
hearing dated in February 1991 that the veteran has raised 
the issue of entitlement to a total disability evaluation 
based on individual unemployability.  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995). 


FINDING OF FACT

1.  Prior to November 7, 1996, PTSD was productive of no more 
than considerable, with no evidence of severe impairment in 
the veteran's ability to maintain effective or favorable 
relationships with people, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in no more than considerable, 
with no evidence of severe industrial impairment.  





2.  Since November 7, 1996, PTSD has been productive of no 
more than considerable, with no evidence of severe impairment 
in the veteran's ability to maintain effective or favorable 
relationships with people, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
have been so reduced as to result in no more than 
considerable, with no evidence of severe industrial 
impairment.

3.  Since November 7, 1996, PTSD has been productive of 
disablement compatible with no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impairment judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  Since November 7, 1996, PTSD has been not been productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996);  38 C.F.R. 
§ 4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders during the veteran's period of active 
duty as shown by the service medical records.  

Records from the Social Security Administration demonstrate 
that the veteran was found to be eligible for a period of 
disability beginning in 1979 as a result of a knee disorder 
and cervical disc disease.  

A VA record dated in August 1986 included a diagnosis of 
dysthymic disorder and generalized anxiety disorder.  

The report of a VA psychiatric examination conducted in March 
1987 is of record.  The pertinent diagnosis was PTSD.  The 
examiner opined that the disability produced mild to moderate 
industrial and social impairment.  It was noted that the main 
reason the veteran could not work was due to his knees.  

A VA social assessment conducted in August 1987 resulted in 
an impression that the veteran had depression for many years.  

The veteran was hospitalized at a VA facility from August 
1987 to September 1987 for dysthymic disorder.  

In October 1987, the RO granted service connection for 
dysthymia but included the condition in the evaluation of a 
service-connected right knee disability.  

A VA psychiatric examination was conducted in June 1989.  The 
diagnosis was chronic PTSD and dysthymic disorder.  The 
prognosis was guarded.  

The report of a VA psychological evaluation dated in July 
1989 is of record.  The impression was delayed PTSD and 
schizoaffective disorder by history.  It was noted that the 
veteran's PTSD was exacerbated by stress.  PTSD was 
associated with occasional psychotic and frequent depressive 
symptoms.  

By rating decision dated in December 1989, the October 1987 
rating decision was found to be clearly and unmistakably in 
error by combining the right knee disability and the mental 
disability.  The October 1987 rating decision was amended to 
include service connection for PTSD and dysthymic disorder 
which was evaluated separately from the right knee 
disability.  

The transcript of a February 1991 RO hearing is of record.  
It was noted that the veteran was taking 300 milliliters of 
Doxepin daily in order to be able to sleep.  The veteran 
testified that the main difficulty he was having with the 
PTSD was difficulty sleeping.  He was unable to sleep for 
more than three or four hours.  He occasionally experienced 
hallucinations.  He also had flashbacks.  He reported 
problems with concentration.  He reported that he had thought 
of suicide.  His main problem with employment was his right 
knee disability.  He was able to talk to his family members.  

The veteran was hospitalized at a VA facility in December 
1992.  The pertinent diagnoses were schizophrenia and history 
of PTSD.  The veteran was complaining of recent flashbacks 
and uncontrollable behavior.  He had been recently discharged 
from jail because of an inability to control himself.  He had 
intermittent hallucinations prior to the hospitalization.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence intermittent diagnosis of 
and treatment for PTSD beginning in February 1993.  
Additional psychiatric diagnoses included schizophrenia and 
depression.  In April 1997 and March 1998, the veteran 
complained of nightmares related to Vietnam.  Auditory 
hallucinations were reported in April 1997.  

The report of a March 1995 VA PTSD examination has been 
associated with the claims file.  The veteran had been 
consulting a physician every two months for a medicine check.  
He was taking Haldol and Doxepin for depression.  He 
complained of trouble sleeping at night and combat related 
dreams.  He slept better in the day as he felt safer.  He 
avoided talking about Vietnam.  Loud noises made him jumpy.  
He sat in a corner in restaurants to see what was going on 
around him.  

He liked to stay by himself and did not like to socialize.  
He experienced periods of depression during which he had 
trouble getting up in the morning, physical pain and was 
unable to enjoy things.  During the periods of depression he 
also experienced weight loss, an inability to sleep, a lack 
of energy, trouble with concentration and an inability to 
make decisions.  He admitted to thinking about dying but 
denied suicidal attempts.  At the time of the examination he 
was feeling less depressed and did not experience all of the 
above symptomatology.  He admitted to hearing voices.  During 
the interview, some of the veteran's speech showed frequent 
tangential quality or a sense of going off in different 
directions.  The veteran reported that the medication he was 
receiving was helping him, particularly with the depression.  

Psychological testing revealed mild depression and moderate 
levels of anxiety.  During the psychological testing, the 
veteran's speech was noted to be excessively digressive with 
the veteran having some difficulty answering questions 
directly.  The depressive symptoms seemed to have decreased.  
The diagnosis was moderate PTSD, major depressive disorder in 
full remission controlled on medication and undifferentiated 
schizophrenia.  

The examiner found the veteran to have recurrent depression 
dreams approximately three times per week.  He made some 
effort to avoid activities or situations that aroused 
recollections of trauma.  He had feelings of detachment from 
others.  He had a restrictive range of affect in that he was 
unable to have love feelings.  He had difficulty falling or 
staying asleep.  He was irritable and had difficulty 
concentrating.  He had a startle response.  The examiner 
opined that the veteran's symptoms had not increased over the 
preceding two or three years.  

The transcript of a local RO hearing conducted in September 
1995 is of record.  The veteran testified he experienced 
daily flashbacks.  He had problems with nightmares and 
sleeping on a daily basis.  He reported intrusive thoughts of 
Vietnam almost every day of his life and nightmares two to 
three times per week.  He did like being around people or his 
family every day.  He had not worked since 1979 or 1980 due 
to a problem with his knee.  He had trouble discussing his 
PTSD as it was too painful.  

A VA mental disorders examination was conducted in October 
1997.  The veteran was being treated biweekly for PTSD by a 
VA physician.  He reported that he did not do anything during 
a typical day.  He cared for his own personal needs and spent 
most of the day by himself.  He was living with his sisters 
but he prepared his own meals, shopped and used public 
transportation.  He opined that his mental disability had not 
improved since his last evaluation.  He complained of 
nightmares and trouble with his family.  He did not like 
living with people.  

Psychological testing revealed depression/dysthymia and 
paranoid thinking and supported diagnoses of PTSD, dysthymia 
and paranoid personality disorder.  The diagnosis from the 
examination was chronic moderate PTSD, mild dysthymic 
disorder and mild paranoid personality disorder.  It was 
noted that the veteran's personality disorder made PTSD 
treatment more difficult and exacerbated the PTSD.  The 
veteran was capable of performing simple tasks in a work 
setting, but his lack of motivation and paranoid personality 
trends would make this difficult.  



The examiner assigned a Global Assessment of Functioning 
(GAF) Scale score of 60 which the examiner noted represented 
moderate symptoms which made social and occupational 
functioning difficult.  

An addendum to the October 1997 VA examination was produced 
in February 1999.  The examiner reported that there was a 
relationship between PTSD and other mental disorders noted.  
Specifically, he reported that the veteran's mild personality 
disorder made treatment for PTSD more difficult and also 
exacerbated PTSD.  

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1999) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  Under the 
new regulations, if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent evaluation is warranted when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating for PTSD is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132.  

It should be noted that the criteria set forth in 38 C.F.R. § 
4.132, DC 9411, for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the rating criteria for evaluation of mental disorders 
currently in effect, for a 50 percent disability evaluation 
the mental disorder must produce occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411, as amended effective 
November 7, 1996.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating is not warranted upon 
application of the rating criteria for PTSD in effect prior 
to November 7, 1996.  At the time of the most recent VA 
examination, it was reported that the veteran did not like 
living with people.  However, at the time of the examination, 
he was living with his sisters.  The Board finds some 
impairment in the veteran's ability to establish and maintain 
effective or favorable relationships but this impairment does 
not rise to a severe level.  While the evidence demonstrates 
the veteran was unemployed, he has reported that his main 
problem with employment was a right knee disability.  

There is no evidence showing virtual isolation in the 
community.  As indicated above, he was living with his 
sisters.  He was able to prepare his own meals, shop for 
himself and use public transportation.  He would go to 
restaurants even though he had to sit with his back to a 
wall.  He did not report any disturbed thoughts due to 
fantasy, confusion or panic or explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
His main complaints regarding PTSD have consistently centered 
around problems with sleep.  While there is some inability to 
obtain or retain employment, the veteran has attributed this 
to a right knee injury.  The examiner who conducted the 
October 1997 VA examination found the veteran was capable of 
performing simple tasks in a work setting with some 
difficulty but this difficulty was attributed, at least in 
part, to the non-service-connected personality disorder.  
This examiner characterized the veteran's PTSD as producing 
moderate social and industrial impairment.  The Board finds 
the veteran's PTSD is more nearly representative of a 50 
percent evaluation under the rating criteria in effect prior 
to November 7, 1996.  

The Board finds the veteran does not meet the rating criteria 
for an increased rating under Diagnostic Code 9411 currently 
in effect.  While there is evidence of some prior suicidal 
ideation, none was noted on the most recent examination.  The 
veteran's speech has been found to be excessively digressive 
but there is no finding that it was illogical, obscure or 
irrelevant.  He did not have near continuous depression or 
panic.  It was noted that the veteran had been sent to jail 
for a while prior to a December 1992 hospitalization due to 
an inability to control himself.  No such behavior has been 
reported subsequent to that time.  

While the examiner who conducted the October 1997 VA 
examination found the veteran had some difficulty in 
performing simple tasks in a work setting, this difficulty 
was attributed, at least in part, to a nonservice-connected 
personality disorder.  The examiner characterized the 
veteran's PTSD as producing moderate symptoms which made 
social and occupational functioning difficult.  The veteran 
was able to maintain a relationship with his sisters with 
whom he lived.  

The Board notes the veteran has reported intermittent 
auditory hallucinations, with the last reference to the 
hallucinations being included on a VA outpatient treatment 
record dated in April 1997.  However, there is no evidence of 
record showing that the veteran met any of the other criteria 
required for a 100 percent disability evaluation.  There was 
no gross impairment in the thought processed or 
communication.  While it was noted that the veteran tended to 
be tangential in his speech, such a finding does not rise to 
the level of gross impairment in communication.  He did not 
exhibit grossly inappropriate behavior.  He was not found to 
be a persistent danger to himself or others.  He was able to 
perform the activities of daily living by himself and was 
able to maintain at least a minimal level of personal 
hygiene.  There is no evidence showing a disorientation as to 
time or place.  No memory loss for names of close relatives, 
occupation or name is shown.  The Board finds the service-
connected PTSD more nearly approximates the symptomatology 
required for a 50 percent disability evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is applicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have the jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1)(1999) in the first instance.  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of the 
documents or testimony of record and to identify all 
potential theories of entitlement under the law or 
regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  

In reviewing this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalizations or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
severity of his PTSD.  There exists no basis upon which to 
predicate a referral of the case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

